In re Garza, Severiana, Jr.; — Defendant(s); applying for supervisory and/or remedial writ; Parish of St. Tammany, 22nd Judicial District Court, Div. “D”, No. 181478; to the Court of Appeal, First Circuit, No. KW91 2068.
Granted. This case is remanded to the district court for purposes of appointing relator counsel and conducting an evidentiary hearing on the claim that ineffective assistance of counsel rendered his guilty plea involuntary, in large part because his attorney failed to explain that the circumstances of the ease did not support a charge of possession of marijuana with intent to distribute. La.R.S. 40:966.
MARCUS, J., not on panel.